                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         2810 West Charleston Blvd, Suite 75
                                                                                                                     4   Las Vegas, Nevada 89102
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendant
                                                                                                                         SATICOY BAY LLC- SERIES 3665 REMINGTON GROVE
                                                                                                                     7
                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                                            DISTRICT OF NEVADA
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                                         ***
                                                                                                                    10
                                                                                                                         WELLS FARGO BANK, N.A., AS TRUSTEE    )
                                                                                                                    11   FOR BANC OF AMERICA ALTERNATIVE       )
                                                                                                                         LOAN TRUST 2006-5 MORTGAGE PASS-      )
                                                                                                                    12   THROUGH CERTIFICATES, SERIES 2006-5,  )                Case No. 2:17-CV-02677-RFB-GWF
                                                                                                                                                               )
                                                                                                                    13                              Plaintiff, )
                                                                                                                                                               )
                                                                                                                    14   vs.                                   )
                                                                                                                                                               )
                                                                                                                    15   GIAVANNA HOMEOWNERS                   )
                                                                                                                         ASSOCIATION; SATICOY BAY LLC-         )
                                                                                                                    16   SERIES 3665 REMINGTON GROVE,          )
                                                                                                                         ABSOLUTE COLLECTION SERVICES, LLC, )
                                                                                                                    17                                         )
                                                                                                                                                  Defendants. )
                                                                                                                    18
                                                                                                                    19               STIPULATION AND ORDER TO EXTEND BRIEFING SCHEDULE
                                                                                                                                              FOR MOTION FOR RECONSIDERATION
                                                                                                                    20                                  (Second Request)
                                                                                                                    21          COMES NOW Defendant, SATICOY BAY LLC- SERIES 3665 REMINGTON GROVE
                                                                                                                    22   (“Saticoy Bay”), and Plaintiff, WELLS FARGO BANK, N.A., AS TRUSTEE FOR BANC OF
                                                                                                                    23   AMERICA ALTERNATIVE LOAN TRUST 2006-5 MORTGAGE PASS-THROUGH
                                                                                                                    24   CERTIFICATES, SERIES 2006-5 (“Wells Fargo”), by and through their undersigned counsel,
                                                                                                                    25   and hereby stipulate and agree as follows:
                                                                                                                    26          1.      On July 15, 2019, Saticoy Bay filed a Motion for Reconsideration herein [ECF
                                                                                                                    27                  #68].
                                                                                                                    28
                                                                                                                                                                      Page 1 of 4
                                                                                                                     1         2.     On July 29, 2019, Wells Fargo filed its Opposition to Saticoy Bay’s Motion for

                                                                                                                     2                Reconsideration herein [ECF #71].

                                                                                                                     3         3.     The parties stipulated to extend the briefing deadline for the Plaintiff’s Reply to

                                                                                                                     4                the Opposition to Saticoy Bay’s Motion for Reconsideration to September 3,

                                                                                                                     5                2019. This Stipulation was granted on August 20, 2019 [ECF #73].

                                                                                                                     6         4.     Counsel has requested an additional extension of time in which to prepare and file

                                                                                                                     7                a Reply to the Opposition to Saticoy Bay’s Motion for Reconsideration due to

                                                                                                                     8                numerous other pending legal matters; personal obligations; and the length and
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                      complexity of the arguments contained in said Motion.
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9                                                                                       September
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10         5.     Saticoy Bay shall have an additional period of time until and including September
                                                                                                                                     10, 2019
                                                                                                                    11                17, 2019, in which file a Reply to the Opposition to Saticoy Bay’s Motion for

                                                                                                                    12                Reconsideration.

                                                                                                                    13         6.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                    14         Dated this       3rd          day of September, 2019.

                                                                                                                    15   ROGER P. CROTEAU &
                                                                                                                          ASSOCIATES, LTD.                                AKERMAN LLP
                                                                                                                    16
                                                                                                                    17
                                                                                                                          /s/ Roger Croteau                               /s/Jared Sechrist
                                                                                                                    18   ROGER P. CROTEAU, ESQ.                          MELANIE D. MORGAN, ESQ.
                                                                                                                         Nevada Bar No. 4958                             Nevada Bar No. 8215
                                                                                                                    19   TIMOTHY E. RHODA, ESQ.                          JARED M. SECHRIST, ESQ.
                                                                                                                         Nevada Bar No. 7878                             Nevada Bar No. 10439
                                                                                                                    20   2810 West Charleston Blvd, Suite 75             1635 Village Center Circle, Suite 200
                                                                                                                         Las Vegas, Nevada 89102                         Las Vegas, NV 89134
                                                                                                                    21   (702) 254-7775                                  Telephone: (702) 634-5000
                                                                                                                         croteaulaw@croteaulaw.com                       Email: melanie.morgan@akerman.com
                                                                                                                    22   Attorney for Defendant                          Attorney for Plaintiff
                                                                                                                         SATICOY BAY LLC- SERIES 3665            IT IS SO ORDERED:
                                                                                                                    23   REMINGTON GROVE

                                                                                                                    24
                                                                                                                    25
                                                                                                                                                                 ________________________________
                                                                                                                    26                                           RICHARD F. BOULWARE, II
                                                                                                                    27                                           UNITED STATES DISTRICT JUDGE

                                                                                                                    28                                            DATED this 4th day of September, 2019.

                                                                                                                                                                   Page 2 of 4
 1
 2
 3
        Stipulation and Order to Extend Briefing Schedule
 4      For Motion for Reconsideration (Second Request)
                    Case No. 2:17-CV-02677-RFB-GWF
 5
 6
       IT IS SO ORDERED.
 7
 8     By:
                Judge, U.S. District Court
 9
10     Dated:

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Page 3 of 4
                                                                                                                     1                                 CERTIFICATE OF SERVICE

                                                                                                                     2         I HEREBY CERTIFY that on this           3rd   day of September, 2019, I served via the

                                                                                                                     3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

                                                                                                                     4   AND ORDER TO EXTEND BRIEFING SCHEDULE FOR MOTION FOR

                                                                                                                     5   RECONSIDERATION (Second Request) to the following parties:

                                                                                                                     6         Melanie D. Morgan, Esq.
                                                                                                                               Karen A. Whelan, Esq.
                                                                                                                     7         Akerman, LLP
                                                                                                                               1635 Village Center Circle, Suite 200
                                                                                                                     8         Las Vegas, NV 89134
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                               Attorneys for plaintiff
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10
                                                                                                                    11                                             /s/ Jennifer Lee
                                                                                                                                                                   An employee of ROGER P. CROTEAU &
                                                                                                                    12                                             ASSOCIATES, LTD.

                                                                                                                    13
                                                                                                                    14
                                                                                                                    15
                                                                                                                    16
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                 Page 4 of 4
